In accordance with stipulation of counsel that the merchandise and issues are similar in all material respects to those involved in Gehrig Hoban & Co., Inc. v. United, States (57 Cust. Ct. 727, A.R.D. 210), the court found and held that cost of production, as that value is defined in section 402a(f), Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, is the proper basis for the determination of the value of the “Canoe” cologne here involved and that such value per bottle of the involved merchandise is as stated in schedule “B,” said schedule “B” being attached to and made a part of the decision, plus the pro rata share of the cost of packing as indicated on the invoices.